Citation Nr: 0335929	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of 
spondylolisthesis of the back, currently rated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision by the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board refers the issue of entitlement to a total 
disability rating based on individual unemployability due to 
a service-connected disability (TDIU) to the RO for proper 
adjudication.  The record shows that the veteran filed a 
claim for entitlement to a TDIU rating which was received in 
August 2001 but never adjudicated by the RO.   

REMAND

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board notes that during the pendency of the veteran's 
appeal, the criteria for lumbar disabilities were revised.  
The veteran's lumbar disability is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5299 - 5295.  See 38 C.F.R. 
Part 4 § 4.71a, Diagnostic Codes 5299-5295 (2003).  The 
criteria regarding the evaluation of intervertebral disc 
syndrome were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,349 (Aug. 22, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003). Evidence of record shows that 
the veteran was notified of the change in criteria for 
intervertebral disc syndrome in the statement of the case 
(SOC) issued in October 2002.  However, the Schedule for 
rating disabilities of the spine was again revised effective 
September 26, 2003, including the criteria for evaluation of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  The RO has not adjudicated the veteran's 
claim pursuant to the recently revised criteria for 
evaluating disabilities of the spine effective September 26, 
2003.  In the Board's opinion, the veteran could be 
prejudiced as a result of the Board deciding the claim under 
the new criteria before the RO has done so.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.   

The Board also notes that the veteran had a VA examination in 
April 2002.  However, in the light of the amended regulations 
since then, the Board finds that a current examination is 
necessary in order to determine the appropriate evaluation 
for the veteran's lumbar disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should also notify the veteran 
of the substantive changes effective from 
September 26, 2003 in 38 C.F.R. Part 4 
§ 4.71a pertaining to his claim for an 
increased evaluation for 
spondylolisthesis of the back.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).

3.  In addition, the RO should contact 
the veteran and ask him to identify any 
additional treatment providers (VA or 
non-VA) for his service-connected lumbar 
disability from the period of June 2001 
to the present.  Any records identified 
by the veteran should be obtained and 
associated with the file.     

4.  The RO should obtain treatment 
records for the veteran's service-
connected lumbar disability from the VA 
Medical Center in Tuskegee, Alabama, for 
the period of July 2001 to the present. 

5.  Thereafter, the RO should schedule 
the veteran for a VA examination to show 
the nature and extent of his current 
service-connected lumbar disability.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbar disability.  Any 
necessary related studies, including X-
ray studies and range of motion testing 
in degrees, should be done.  The claims 
folder should be made available to the 
examiner for review.  

6.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
increased evaluation for 
spondylolisthesis of the back to include 
consideration of the old and amended 
versions of the Schedule for rating 
disabilities of the spine under 38 C.F.R. 
§ 4.71a, effective from September 26, 
2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  

7.  If the claim remains denied, the RO 
should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



